ABEL ACOSTA,               CLERK

        THIS       IS    JUST    TO    INFORM THE   COURT   THAT   ALL   FUTURE

CORESPONDENCE               FROM THIS COURT TO DONALD SAMUEL CAMPBELL

SHOULD BE               SENT TO       THIS   ADDRESS...

DONALD            SAMUEL CAMPBELL

P   0       BOX    2546

HARKER            HEIGHTS       TEXAS    76548

        I    AM ABOUT TO DISCHARGR MY SENTENCE AND A                     TDCJ ADDRESS
WILL NO LONGER BE                     VALID.   THANK YOU.




                                                              DONALD     SAMUEL Rhl
                                                                                JZAMPBELL




                                                                                 RECEIVED IN
                                                                            COURT OF CRIMINAL APPEALS
                                                                                    AUG 212015

                                                                                  AbelAcosla, Clerk